The opinion of the court was delivered by
Lewis, C. J.
The Act of Assembly directs the claimant of a mechanic’s lien to file a statement of the demand in the office of the prothonotary, and expressly requires that such statement shall *249set forth “ the amount or sum claimed to be due, and the nature or kind of the work done, or the kind and amount of materials furnished.” Barclay’s Appeal, 1 Harris 496, decides that none of the previous decisions went so far as to dispense with “ the nature of the work or materials.”
In the case before us, neither the claim failed, nor the evidence given on the trial, furnishes us with “ the nature or kind of work done,” or “the kind and amount of materials furnished.”' It is therefore defective.
In the claim filed, the sum of $440 is claimed as a balance of “ the contract price for the erection and construction of the building, and the materials furnished for the same.” This was inserted in manuscript in a printed blank, and might be sufficient to control the subsequent repugnant allegation in printed letters, that the work and materials were done and furnished “ for and about the erection and construction of the building and appurtenances.” But the omission to state either the value of the work done, or the kind of materials furnished, renders the claim incurably vicious.
There is nothing in the case to cure this defect. The claimant must bring himself within the terms of the act under which he claims a lien. He has failed to do that, and the judgment must be affirmed.
Judgment affirmed.